Citation Nr: 0802756	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-20 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral ankle 
strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has alleged two in-service stressors in support 
of his PTSD service connection claim.  The veteran reported 
that in one of these instances, he saw a driver of a tank 
killed after the tank went off a cliff.  The veteran claimed 
that the incident occurred in July 1973 in Korea while on the 
way to a field exercise.  The veteran identified the soldier 
who had been killed as Private First Class Riley.  

A review of the record shows that the RO obtained personnel 
records and morning reports from the National Personnel 
Records Center (NPRC) in an attempt to verify this stressor.  
It is not clear, however, whether the RO requested that the 
Joint Services Records Research Center (JSRRC, formerly known 
as CURR) research the veteran's unit records to verify this 
incident.  The veteran has provided specific details of the 
incident (e.g. name of the soldier, location of the incident, 
and date of the incident within a two-month period) and the 
agency of original jurisdiction (AOJ) should request that 
JSRRC attempt to verify it.  

In an Authorization and Consent to Release Information form, 
dated in March 2004, the veteran requested that the RO obtain 
records from Dr. M. in support of his claim for a bilateral 
ankle disorder.  The veteran claimed to have received 
treatment from Dr. M. for this condition from 1975 to 1989.  
VA's statutory duty to assist requires VA to make reasonable 
efforts to obtain relevant records.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Here, it is not clear whether the RO took any steps to obtain 
these records on the veteran's behalf.  The case should be 
remanded so that the AOJ can attempt to obtain these records 
on the veteran's behalf.    

Accordingly, the case is REMANDED for the following action:

1.   Request that the Joint Services 
Records Research Center (JSRRC) review the 
records of the veteran's unit for the 
period of July 1973 to determine whether a 
tank in a convoy drove off a cliff  in 
North Korea on the way to a field 
exercise, killing one and injuring two 
others.  The JSRRC should identify all 
soldiers killed or injured in such an 
incident for the purpose of verifying the 
veteran's claim.

2.  Request records from Dr. M., dated 
from 1975 to 1989, as they pertain to 
treatment for a bilateral ankle condition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



